Citation Nr: 0117236	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  94-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating greater than 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This case initially arose from a rating decision of November 
1993 from the North Little Rock, Arkansas, Regional Office 
(RO).  In a decision dated in April 2000, the Board of 
Veterans' Appeals (hereinafter the Board) denied entitlement 
to a rating greater than 70 percent for PTSD, finding that 
the veteran's symptomatology did not meet the criteria for a 
total rating.  The appellant appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's April 2000 decision and 
remanded the case to the Board for further adjudication 
pursuant to an Order of the Court in response to a Joint 
Motion to Remand filed by the parties to the appeal.  This 
Remand is rendered pursuant to the Judgment and the 
instructions contained in the Joint Motion.


REMAND

In addition to the requirements of the Joint Motion to 
Remand, the Board notes that while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition, to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined it.  Id. 


The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the Joint Motion to Remand, and the new statutory 
changes, additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  

A review of the Joint Motion reveals that the Court found 
that the veteran's degree of social contact was not 
adequately discussed in relation to the schedular criteria 
for a total rating; in addition, the Court determined that 
consideration of the criteria for a total disability rating 
due to individual unemployability must be developed and 
considered, despite the veteran's failure to respond to the 
RO's request for additional information on this claim.  


Accordingly, in keeping with the terms of the Joint Motion, 
the Board finds that a VA examination of the veteran to 
determine the extent of his social and occupational 
functioning is required, and a social and industrial survey 
should be conducted to assess his degree of individual 
unemployability.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should schedule a social and 
industrial survey of the veteran to 
assess his ability to obtain and maintain 
substantial gainful employment.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his PTSD.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder should be provided to the 
examiner prior to his or her evaluation of 
the veteran.  After reviewing the claims 
folder and examining the veteran, the 
examiner should, on the examination 
report, indicate an opinion as to the 
degree of industrial/occupational and 
social impairment caused by the veteran's 
service-connected PTSD.  The examiner 
should specifically discuss the veteran's 
level of social contact and interaction 
and the impact his PTSD has on his ability 
to work, taking into consideration the 
fact that his only known jobs of record 
recently have been with family.  A Global 
Assessment of Functioning (GAF) score 
should also be determined, and a full 
explanation of its meaning should be set 
forth on the report.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



